DETAILED ACTION
This action replace the previous action to correct typo graphical error in the reply and Ex Parte Quayle statement in detail action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 10/23/20.
Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 01/25/21 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 10/23/20 are accepted by the examiner.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Claims Objections 
7.	Claims 1 & 6 are objected to because of minor informalities:  
8.	Claim 1, recites “a method for data transmission” in preamble. 
Thus, the preamble fails to identify “who”, “where”, or “which component” is performing this management method.

-sending…” this step does not identify such method is performed by servicing BS
-determining… this step does not identify such method is performed by servicing BS
 	-exchanging….”- this step does not identify such method is performed by servicing BS. 
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method for data transmission”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method for data transmission”.
9.	Claim 6, recites “a method for data transmission” in preamble. 
The body recite:
-receiving…” this step does not identify such method is performed by servicing Terminal.
-determining… this step does not identify such method is performed by servicing terminal.
 	-exchanging….”- this step does not identify such method is performed by servicing Terminal. 
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method for data transmission”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method for data transmission”.

Examiner’s Note:
10.	The examiner has contacted applicant’s representative Mr. Christopher Gass on 01/25/22 to amend claims 1 & 6 to put the application in condition for allowance. 


Allowable Subject Matter
11.	Claims 1-20 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Amended claim 1, 6 & 15 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
In claim 1: “determining, based on the first time period, a second time unit in which a start moment of the first data channel is located” in combination with other limitations recited as specified in claim 1.
In claims 6 & 15: “determining, based on the first time period, a second time unit in which a start moment of the first data channel is located” in combination with other limitations recited as specified in claims 6 & 15.
14.	In claim 1: Note that the first closest prior art 3GPP, NPL document, “On required physical layer enhancements for TTI shortening, R1-157294, 3GPP TSG-RAN WG1 Meeting” (as disclosed in the IDS) discloses a method for data transmission, the method comprising: 
sending, to a terminal (corresponds to a User Device), control information carried on a first control channel, wherein the control information is configured to schedule a first data channel corresponding to the first control channel (See Section 2 and 3; the base station sends control information to the user device for scheduling); and
exchanging data of the first data channel with the terminal in the second time unit (See Section 3; the base station exchange data with the user device at the determined transmission time interval);
Note that the second prior art Au (US 2015/0351093 A1) discloses wherein an end moment of the first control channel is located in a first time period of a first time unit (See FIG. 4 & Para. 0027; selecting a first TTI-length for transporting the first data).
Note that the third prior art, Yan (US 9, 538, 527 B2) discloses the first data channel is a different data channel in response to the first time period being a different time period of the first time unit (See Para. 0026 & 0069; where the TTI indicator is used to indicate that the TTI used by the UE for sending the uplink data TTI is a first TTI or second TTI, wherein the first TTI being the 2 ms TTI and the second TTI being the 10 ms TTI).
15.	In claims 6 & 15: Note that the first closest prior art 3GPP, NPL document, “On required physical layer enhancements for TTI shortening, R1-157294, 3GPP TSG-RAN WG1 Meeting” (as disclosed in the IDS) discloses apparatus (See Section 2; a user device), comprising: 
a receiver, configured to receive, from a base station, control information carried on a first control channel, wherein the control information is configured to schedule a first data channel corresponding to the first control channel (See Section 2 and 3; the user device receives control information from the user device for scheduling); and
a receiver, wherein the transmitter is configured to send data of the first data channel to the base station in the second time unit determined by the processor, or wherein the receiver is configured to receive, in the second time unit determined by the processor, data of the first data channel from the base station (See Section 3; the base station exchange data with the user device at the determined transmission time interval).
Note that the second prior art Au (US 2015/0351093 A1) discloses an end moment of the first control channel is located in a first time period of a first time unit (See FIG. 4 & Para. 0027; selecting a first TTI-length for transporting the first data).
Note that the third prior art, Yan (US 9, 538, 527 B2) discloses the first data channel is a different data channel in response to the first time period being a different time period of the first time unit (See Para. 0026 & 0069; where the TTI indicator is used to indicate that the TTI used by the UE for sending the uplink data TTI is a first TTI or second TTI, wherein the first TTI being the 2 ms TTI and the second TTI being the 10 ms TTI).
16.	Thus, neither 3GPP, Au nor Yan, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	OH et al. 2020/0045738 A1 (Title: Method and apparatus for indicating channel occupancy time in wireless communication system) (See FIG. 3 & Para. 0048-0050 & 0301).
B.	SHAO et al. 2020/0014493 A1 (Title: Data sending method, terminal device, and network device) (See abstract & Para. 0006-0007 & 0017).
C.	SUN et al. 2021/0091901 A1 (Title: Waveform design for sidelink new radio-unlicensed) (See FIG. 3 & Para. 0033, 0047 & 0082-0084).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mewale Ambaye whose telephone number is (571)270-1076.  The examiner can normally be reached on M-F: 8:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, [Ian Moore ] can be reached on [ 571-272-3085 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IAN N. MOORE
Supervisory Patent Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469